Electronically Filed
                                                     Supreme Court
                                                     SCAD-11-0000025
                                                     24-MAR-2011
                                                     02:35 PM
                          SCAD-11-0000025



          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,



                                vs.



                    LEE T. MIKI, Respondent.




                       ORIGINAL PROCEEDING


                 (ODC 06-106-8446, 07-146-8606)



                       ORDER OF SUSPENSION


(By: Recktenwald, C.J., Nakayama, Acoba, Duffy and McKenna, JJ.)



          Upon consideration of the Disciplinary Board’s Report
and Recommendation to suspend Respondent Lee T. Miki from the
practice of law for 2 years, the Board’s recommendation for
conditions of reinstatement, and Respondent Miki’s lack of
response thereto, it appears that in the representation of two
clients, Respondent Miki committed multiple violations of the
following Hawai'i Rules of Professional Conduct:
          HRPC Rule 1.2(a)     A lawyer shall abide by a client’s
                               decisions concerning the objectives
                               of representation, subject to
                               paragraphs(c), (d) and (e), and
                               shall consult with the client as to
                               the means by which the objectives
                               are to be pursued.

          HRPC Rule 1.3        A lawyer shall act with reasonable
                               diligence and promptness in
                               representing a client.

          HRPC Rule 1.4(a)     A lawyer shall keep a client
                     reasonably informed about the

                     status of a matter and promptly

                     comply with reasonable requests for

                     information.



HRPC Rule 1.4(b)
    A lawyer shall explain a matter to

                     the extent reasonably necessary to

                     permit the client to make informed

                     decisions regarding the

                     representation.



HRPC Rule 1.16(a)
   Except as stated in paragraph (c),

                     a lawyer shall not represent a

                     client or, where representation has

                     commenced, shall withdraw from the

                     representation if:

                     (1) the representation will result

                          in the violation of the Rules


                          of Professional Conduct or


                          other law.



HRPC Rule 1.16(d)

 Upon termination of representation,

                    a lawyer shall take steps to the

                    extent reasonably practicable to

                    protect a client’s interests, such

                    as giving reasonable notice to the

                    client, allowing time for

                    employment of other counsel,

                    surrendering papers and property to

                    which the client is entitled, and

                    refunding any advance payment that

                    has not been earned.



HRPC Rule 3.2

      A lawyer shall make reasonable

                     efforts to expedite litigation

                     consistent with the legitimate

                     interests of the client.



HRPC Rule 3.4(e)

   A lawyer shall not knowingly

                     disobey an obligation under the

                     rules of a tribunal except for an

                     open refusal based on an assertion

                     that no valid obligation exists.



HRPC Rule 8.4(a)

   It is professional misconduct for a

                     lawyer to violate the rules of

                     professional conduct.



HRPC Rule 8.4(c)

   It is professional misconduct for a



                       2


                              lawyer to engage in conduct

                              involving dishonesty, fraud,

                              deceit, or misrepresentation.



          It further appears the recommended discipline and
conditions are warranted under the stipulated facts, except that
the recommendation to require participation in the Attorneys and
Judges Assistance Program is not warranted pursuant to Rule 2.3
of the Rules of the Supreme Court of the State of Hawai'i.
Therefore,
          IT IS HEREBY ORDERED that Respondent Miki is suspended
from the practice of law in this jurisdiction for 2 years,
effective 30 days after entry of this order as provided by Rule
2.16(c) of the Rules of the Supreme Court of the State of Hawai'i
(RSCH).
          IT IS FURTHER ORDERED that before Respondent Miki may


apply for reinstatement, he must, in addition to all other


standards for reinstatement set out in RSCH Rule 2.17(b):


          1.		 pay and provide proof of payment of restitution in


               the amount of $1,481.20 to Arson Yoshikawa;
 

          2.		 take and pass the Multi-State Professional


               Responsibility Examination; and


          3.		 reimburse the Office of Disciplinary Counsel and


               the Disciplinary Board for any costs ordered in


               these proceedings.


          DATED: 	Honolulu, Hawai'i, March 24, 2011.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama


                              /s/ Simeon R. Acoba, Jr.


                              /s/ James E. Duffy, Jr.


                              /s/ Sabrina S. McKenna






                                3